MEMORANDUM **
Angel Calva-Calva, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ order dismissing his appeal from the immigration judge’s denial of his application for cancellation of removal.
Petitioner contends that his equal protection rights were violated because he could not apply for suspension of deportation relief but instead could only apply for cancellation of removal. Petitioner fails to present a meritorious equal protection constitutional challenge. Petitioner was charged with removal on April 13, 2004, which was well after IIRIRA’s April 1, 1997 effective date, and therefore petitioner suffered no detrimental reliance on the pre-IIRIRA rules. See INS v. St. Cyr, *582533 U.S. 289, 321-26, 121 S.Ct. 2271, 150 L.Ed.2d 347 (2001); see also Jimenez-An-geles v. Ashcroft, 291 F.3d 594, 602 (9th Cir.2002) (there are no “settled expectations” based on “transactions or considerations already past” where alien merely presents herself to INS in hopes of being prosecuted before the effective date of IIRIRA.). For individuals placed in removal proceedings after April 1, 1997, suspension of deportation is not available. See 8 U.S.C. § 1229b(b); Lopez-Castella-nos v. Gonzales, 437 F.3d 848, 851-52 (9th Cir.2006). Furthermore, this is not a case involving unfavorable or disparate treatment for a similarly situated group of individuals. Cf. Jimenez-Angeles, 291 F.3d at 602 (rejecting equal protection challenge to NACARA notwithstanding Congress’s favorable treatment of certain groups of aliens under IIRIRA’s transitional rules governing suspension of deportation.)
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.